REQUESTED BY: Dear Senator:
You have inquired whether the amendments to section29-901, R.R.S. 1943, proposed by the above noted legislative bill would permit an accused person to obtain the services of a bondsman for purposes of posting the cash fund required by section 2 of LB 556. Section 2 of LB 556, we understand, presently reads as follows:
   "No defendant charged with the commission of any offense under Chapter 28, article 3, which is classified as a felony or a Class I misdemeanor shall be released from custody under section 29-901 until a judge has set an appearance bond and such defendant has deposited with the clerk of the court in cash a sum equal to the amount of the bond, . . ."
We note that section 2 of LB 556 calls for a cash `appearance bond' as opposed to a `bail bond' as described in the current section 29-901(3)(b), R.R.S. 1943.
Although we will not speculate as to the sources available for the cash bond required by the amendment here in question, we see no indication under that amendment that any person may act as a surety for the defendant. Therefore, it is our opinion that section 2 of LB 556 does not provide for the posting of an appearance bond by a surety or bondsman but requires that the full amount of the bond set be deposited in cash to the clerk of the court. However, nothing in section 2 of LB 556 would prevent anyone, including a bondsman, from providing a defendant the cash required to meet the appearance bond set by the court.
In answer to your second inquiry, we are aware of no statutory limits upon the discretion to be exercised by a bondsman in determining to whom they will provide bonding services.